 WILSON & CO., INC.4852.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.Neither Rudnick nor Kern,jointly or severally,has engaged in unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusions of law, andupon the entire record in this case,it isherebyrecommended that the complaintbe dismissed in its entirety.Wilson&Co., Inc.andUnited Packinghouse,Food and AlliedWorkers, AFL-CIO.Case 11-CA-2981.June 16, 1966DECISION AND ORDEROn May 17, 1966, Trial Examiner Sidney Lindner issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner, includ-ing his granting of the General Counsel's motion for judgment onthe pleadings, and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, andthe entire record in this case, and hereby adopts the findings, con-clusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISION ON MOTIONFOR JUDGMENT ON THE PLEADINGSSTATEMENT OF THE CASEUpon a charge filed February 28,1966,by United Packinghouse,Food andAlliedWorkers,AFL-CIO,herein called the Union,againstWilson&Co., Inc.,herein called the Respondent,theGeneral Counsel of the National Labor Rela-tions Board,by the Regional Director for Region 11, issued a complaint datedMarch 9,1966,alleging the Respondent's refusal to bargain with the Union inviolation of Section 8(a)(5) and(1)of the Act.The complaint alleges theUnion'scertification following a secret-ballot election conductedby theRegionalDirector among the employees of Respondent'sWilson,North Carolina,branch159 NLRB No. 58. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstallation, in accordance with the Decision and Direction of Election issued inCase 11-RC-2263. In the said Decision and Direction of Election the unit foundappropriate for the purposes of collective bargaining was:allproduction andmaintenance employees, including truckdrivers, shipping clerk, assistant shippingclerk, and regular part-time employees employed at the Wilson, North Carolina,branch installation of the Respondent, excluding office clerical employees, sales-men, buyers, guards, and supervisors as defined in the Act.The complaint alsosets forth that on November 3, 1965, in the secret-ballot election there were 20valid ballots cast.Of this number, 11 votes were cast for the Union and 9 voteswere cast against the Union; there were no challenged ballots.On November 30,1965, the Regional Director issued a Supplemental Decision and Certification ofRepresentative inCase 11-RC-2263 certifying the Union as the exclusivecollective-bargainingrepresentativeof the employees in the above-describedappropriate unit.On December 7, 1965, Respondent filed a request for reviewof the Regional Director's Supplemental Decision and Certification of Repre-sentative.On December 16, 1965, the Regional Director issued a secondSupplemental Decision and Certification of Representative in which the Union'scertification of November 30, 1965, was revoked and Respondent's request forreview was treated as a motion for reconsideration. It appears further from thecomplaint that the Regional Director reconsidered Respondent's contentionsraised in its request for review and on December 16, 1965, again certified theUnion as the exclusive collective-bargaining representative of the employees inthe above-described appropriate unit in a document entitled Second SupplementalDecision and Certification of Representative.On December 21, 1965, Respond-ent filed with the Board in Washington, D.C., its Supplemental Request forReview of the Regional Director's Second Supplemental Decision and Certificationof Representative.On January 28, 1966, the Board issued its Order denyingRespondent's Supplemental Request for Review.The complaint further allegesthat on or about February 25, 1966, the Union requested Respondent to meetwith it for the purposes of conducting collective-bargaining negotiations andRespondent refused to meet.The Respondent's answer admits all the complaintallegations except those pertaining to the Union's designation as majority repre-sentative of the employees in the appropriate unit following the secret-ballotelection, and also denies violation of the Act by the Respondent's admitted refusalto comply with the Union's bargaining request.The General Counsel thereuponfiled a Motion for Judgment on the Pleadings, contending that the Respondent'sanswer does not show any material factual matter to be in dispute such as wouldconstitute subject matter of testimony to be taken and received at a hearing andfurther contending that the matters in dispute between the parties are of a legalnature.The Motion for Judgment on the Pleadings was referred to Trial Exam-iner Sidney Lindner for ruling.On April 20, 1966, I caused an order to be served on the Respondent directingit to show cause why the General Counsel's motion should not be granted.TheRespondent was further directed in said order to state whether there was anyissuewhich required a hearing for resolution and whether it intended to litigateany issue other than those already decided by the Board when it denied theRespondent's request for review in Case 11-RC-2263; and in the event it statedthere was such new issue which it proposed to litigate, it was further ordered tosummarize the general nature of the facts to be adduced and to set forth whethersuch evidence was newly discovered or was not available to it during the pro-ceeding in Case 11-RC-2263.Responding thereto, the Respondent contended that a certain conversationbetween one of its employees and an employee of a nearby Swift and Co. plant,who was a union member, had an "impact" not only on the particular Respond-ent employee involved in the conversation but also on other employees who mayhave heard about the conversation.Further, if Respondent was afforded a hear-ing it could develop that what the Swift and Co. employee told the Respondentemployee, "was false and inherently coercive and that he took it into considera-tion in determining how he would vote in the election."Respondent concededthat this very "issue" was raised in the representation case, in its objections tothe conduct of the election when it declared "the Petitioner through its agents'and representatives, made threatening and coercive statements to employees abouttheUnion and what would happen to them if they did not vote for the Union." WILSON & CO., INC.487As heretofore noted, the record in Case 11-RC-2263, of which I take officialnotice, reveals that the "issue" raised by Respondent in its response to the order,to show cause is identical with the objections to the conduct of the election filedby the Respondent with the Regional Director to the November 3, 1965, election.The Regional Director, following investigation of the objections, found them tobe without merit, overruled the same, and issued his Certification of Representa-tive.Thereafter, the Regional Director reconsidered his decision and again over-ruledRespondent's objections and issued a Second Supplemental Decision andCertification of Representative.On January 28, 1966, the Board denied Respond-ent's Supplemental Request for Review of the Regional Director's Second Supple-mental Decision and Certification of Representative as it raised no substantialissueswarranting review.It is clear from Respondent's answer and its responses to the order to show causethat Respondent's only defense involves an attack upon the validity of the RegionalDirector's Certification of Representative. I further find that the Respondent is seek-ing to relitigate issues already decided by the Board in the representation proceed-ing.This it may not do. In the absence of newly discovered or previously unavailableevidence, issues which were or could have been raised in a related representationcasemay not be relitigated in an unfair labor practice proceeding.'The Boardhas said:It is well settled that such issues which were raised in the representation casemay not be litigated in the subsequent unfair labor practice case.2The validity of the Respondent's objections as a bar to the Union's certificationwas finally disposed of by the Board in the representation proceeding.All theissues raised by the Respondent in its objections and exceptions, now have beendecided by the Board either expressly or by implication; whether correctly is notforme to say.A Trial Examiner has no authority to examine the accuracy ofthe Board's determination or to question its conclusions.The Board's dispositionconstitutes, at this stage of the proceedings, the law of the case.As was said byTrial Examiner Nachman in a similar situation inSchapiro and Whitehouse, Inc.,148 NLRB 958, 960: "If, as the Respondent contends, these findings of the Boardare in error, then only the Board, or some' court of competent jurisdiction, cancorrect such error.Accordingly the General Counsel's Motion for Judgment on the Pleadings is.granted.On the basis of the record before me, I make the following:FINDINGS OF FACTI.JURISDICTIONThe Respondent, Wilson & Co., Inc., is a Delaware corporation with its mainoffice in Chicago, Illinois, and it is engaged in the wholesale meat business. In the,course of its business operations the Respondent annually causes goods and rawmaterials of a value in excess of $50,000 to be directly shipped into the State ofNorth Carolina to its Wilson, North Carolina, branch from points and places out-side the State of North Carolina. I find and Respondent's answer admits that it.isengaged in interstate commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership the Respondent'semployees.IR.THE UNFAIR LABOR PRACTICESOn November 3, 1965, the Union was selected by a majority of the Respondent'semployees in the appropriate unit described below as their exclusive bargaining rep-resentative in a secret-ballot election conducted by the Regional Director forRegion 11.i PittsburghPlateGlass Co v.N L R B ,313 U S 146,AcmeIndustrial Products, 'In-corporated,158 NLRB 180.2National Survey Service,Inc,151 NLRB783, enfd.361 F2d 199 (CA 7). 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 16, 1965, the Regional Director in a Second Supplemental Deci-sion and Certification of Representative certified the Union as the exclusivecollective-bargaining representative of the employees in the appropriate unit.OnJanuary 28, 1966, the Board issued its order denying Respondent's SupplementalRequest for Review of the Regional Director's Second Supplemental Decision andCertification of Representative.On or about February 25, 1966, the Union requested Respondent to bargain withit for the purpose of conducting collective-bargaining negotiations.Commencing on or about February 25, 1966, and at all times thereafterRespondent did refuse and continues to refuse to meet with the Union for the pur-pose of conducting collective-bargaining negotiations and continues to refuse tobargain collectively with the Union as the exclusive collective-bargaining representa-tive of all the employees in the appropriate unit.The appropriate unit consists of all production and maintenance employees includ-ing truckdrivers, shipping clerk, assistant shipping clerk, and regular part-timeemployees employed at the Respondent's Wilson, North Carolina, branch installa-tion, excluding office clerical employees, salesmen, buyers, guards, and supervisorsas defined in the Act.By its refusal on or about February 25, 1966, and thereafter to bargain collec-tively with the Union as the exclusive representative of the employees in the fore-going appropriate unit, the Respondent violated Section 8 (a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it be ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Wilson & Co., Inc., is an employer within themeaning of Section2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.United Packinghouse, Food and Allied Workers, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.At all timessinceNovember 3, 1965, the Union has been the representativefor the purposes of collective bargaining of the majority of the Respondent'semployees in the appropriate unit hereinabove described.Said unit is appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit on or about February 25, 1966,and thereafter, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in this proceeding,I recommend thatWilson & Co.,Inc.,at itsWilson,North Carolina,branch installation,its officers,agents, successors and assigns,shall:1.Cease and desist from refusing to bargain collectivelywith UnitedPacking-house, Foodand Allied Workers, AFL-CIO,as the exclusive collective-bargainingrepresentative of its employees in the appropriate unit hereinabove described. WILSON & CO., INC.4892.Takethe following affirmative action which I find will effectuate the policiesof the Act.(a)Upon request bargaincollectivelywithUnited Packinghouse, Food andAlliedWorkers, AFL-CIO,as the exclusive representative of all the employees inthe appropriate unit hereinabove described with respect to rates of pay, wages,hours of employment,and other conditions of employment,and, if an understand-ing is reached,embody such understanding in a signed agreement.(b) Post at its Wilson,North Carolina,branch installation,copies of the attachednotice marked"Appendix." 3Copies ofsaid notice,to be furnishedby theRegionalDirector for Region 11, shall,after being duly signed by Respondent's representa-tive, be posted by Respondent immediately upon receipt thereof, and be maintainedby itfor 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insurethatnotices are not altered,defaced, or covered byany other material.(c)Notify the Regional Director for Region 11, in writing,within 20 days fromthe receipt of this Decision,what steps have been taken to comply herewith .48In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"4In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Packinghouse, Foodand Allied Workers, AFL-CIO, as the exclusive representative of employeesin the bargain unit described below.WE WILL NOT interfere with the effort of United Packinghouse Food andAlliedWorkers, AFL-CIO, to negotiate for or represent as exclusive bargain-ing agent the employees in the bargaining unit described below.WE WILL upon request, bargain with the above-named Union, as exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embodying such an under-standing in a signed agreement.The bargaining unit is:All production and maintenance employees including truckdrivers, ship-ping clerk, assistant shipping clerk and regular part-time employeesemployed at the Wilson, North Carolina, branch installation, excludingoffice clerical employees, salesmen, buyers, guards, and supervisors asdefined in the Act.WILSON & CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 1831Nissen Building 310 West Fourth Street, Winston-Salem, North Carolina 27101.Telephone 723-2911, Extension 302.